                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 1 of 28 Page ID #:865



                                         1 LAURENCE F. PULGRAM (CSB No. 115163)
                                           lpulgram@fenwick.com
                                         2 TYLER G. NEWBY (CSB No. 205790)
                                           tnewby@fenwick.com
                                         3 MOLLY R. MELCHER (CSB No. 272950)
                                           mmelcher@fenwick.com
                                         4 ARMEN N. NERCESSIAN (CSB No. 284906)
                                           anercessian@fenwick.com
                                         5 FENWICK & WEST LLP
                                           555 California Street, 12th Floor
                                         6 San Francisco, CA 94104
                                           Telephone: 415.875.2300
                                         7 Facsimile: 415.281.1350
                                         8 Attorneys for Defendants
                                           AMAZON.COM, INC., and
                                         9 A2Z DEVELOPMENT CENTER, INC.
                                        10
                                        11                        UNITED STATES DISTRICT COURT
                                        12                       CENTRAL DISTRICT OF CALIFORNIA
F ENWICK & W ES T LLP
                        LAW




                                        13                                EASTERN DIVISION
                         AT
                        ATTO RNEY S




                                        14
                                        15 HAYLEY CHARMAINE TICE,                     Case No.: 5:19-cv-01311-SVW-KK
                                           individually and on behalf of a class of
                                        16 similarly situated individuals,            DEFENDANTS’ NOTICE OF
                                                                                      MOTION AND MOTION TO
                                        17                  Plaintiff,                STAY PENDING APPEAL
                                        18         v.                                 Complaint served: July 22, 2019
                                        19 AMAZON.COM, INC. and A2Z                   Date:       May 15, 2020
                                           DEVELOPMENT CENTER, INC.,                  Time:       1:30 P.M.
                                        20                                            Judge:      Stephen V. Wilson
                                                     Defendants.                      Ctrm:       10A
                                        21                                            Trial Date: None
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                             DEFENDANTS’ NOTICE OF MOTION AND
                                             MOTION TO STAY PENDING APPEAL                  CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 2 of 28 Page ID #:866



                                         1                                              TABLE OF CONTENTS
                                         2                                                                                                                           Page
                                         3 NOTICE OF MOTION AND MOTION ................................................................... 1
                                         4 INTRODUCTION AND SUMMARY...................................................................... 2
                                         5 BACKGROUND ....................................................................................................... 5
                                         6 LEGAL STANDARD ............................................................................................... 8
                                         7 ARGUMENT ............................................................................................................. 9
                                         8 I.          AMAZON’S APPEAL RAISES SERIOUS LEGAL QUESTIONS
                                                       AND IS LIKELY TO SUCCEED ON THE MERITS ................................... 9
                                         9
                                                       A.       The FAA Requires Respect for the Arbitration Agreement’s
                                        10                      Delegation to the Arbitrator of Issues of Arbitrability,
                                                                Including Questions of Scope and Unconscionability. ....................... 10
                                        11
                                        12             B.       Even if Arbitrability Were an Issue for This Court to Decide,
                                                                the FAA Requires Enforcement of the Arbitration Agreement
F ENWICK & W ES T LLP




                                                                as to Plaintiff’s Claims Based on the Absence of a Wake
                        LAW




                                        13
                                                                Word. ................................................................................................... 12
                         AT
                        ATTO RNEY S




                                        14
                                                                1.        The FAA Requires Arbitration of All Claims Within the
                                        15                                Scope of the Agreement. .......................................................... 13
                                        16                      2.        The FAA Does Not Permit Constriction of the Arbitration
                                                                          Clause to Exclude Particular Conduct, Including
                                        17                                Potentially Criminal Conduct, from Arbitration. ..................... 14
                                        18                      3.        The FAA Does Not Permit a Finding of
                                                                          Unconscionability That Disfavors Arbitration of Claims
                                        19                                Included Within the Scope of an Arbitration Clause. .............. 16
                                        20 II.         DENIAL OF A STAY PENDING APPEAL WOULD CAUSE
                                                       AMAZON IRREPARABLE HARM ............................................................ 18
                                        21
                                        22 III.        THERE IS NO GENUINE HARM TO PLAINTIFFS FROM A
                                                       STAY ............................................................................................................. 20
                                        23
                                        24 IV.         THE PUBLIC INTEREST FAVORS A STAY. ........................................... 20
                                        25 CONCLUSION........................................................................................................ 22
                                        26
                                        27
                                        28
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL                                i               CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 3 of 28 Page ID #:867



                                         1                                        TABLE OF AUTHORITIES
                                         2                                                                                                            Page(s)
                                         3 CASES
                                         4 A.G. Edwards & Sons, Inc. v. McCollough,
                                              967 F.2d 1401 (9th Cir. 1992) ............................................................................. 21
                                         5
                                           Alascom, Inc. v. ITT N. Elec. Co.,
                                         6    727 F.2d 1419 (9th Cir. 1984) ............................................................................. 19
                                         7 AT&T Mobility, LLC v. Concepcion,
                                              563 U.S. 333 (2010) ..................................................................................... passim
                                         8
                                           Aviles v. Quik Pick Express, LLC,
                                         9    No. CV-15-5214-MWF (AGR), 2016 WL 6902458
                                              (C.D. Cal. Jan. 25, 2016) ....................................................................................... 9
                                        10
                                           Benson v. Double Down Interactive, LLC,
                                        11    No. 2:18-cv-00525, 2019 WL 972482 (W.D. Wash. Feb. 28, 2019).................. 20
                                        12 Blinco v. Green Tree Servicing, LLC,
F ENWICK & W ES T LLP




                                              366 F.3d 1249 (11th Cir. 2004) (per curiam) ........................................................ 8
                        LAW




                                        13
                                           Bombardier Corp. v. Nat’l R.R. Passenger Corp.,
                         AT
                        ATTO RNEY S




                                        14    2002 WL 31818924 (D.C. Cir. 2002) (per curiam) .............................................. 8
                                        15 Bradford-Scott Data Corp. v. Physician Computer Network, Inc.,
                                              128 F.3d 504 (7th Cir. 1997) ................................................................................. 8
                                        16
                                           Brennan v. Opus Bank,
                                        17    796 F.3d 1125 (9th Cir. 2015) ............................................................................. 11
                                        18 Bridgetown Trucking, Inc. v. Acatech Sols., Inc.,
                                              197 F. Supp. 3d 1248 (D. Or. 2016) .................................................................... 15
                                        19
                                           Britton v. Co-op Banking Grp.,
                                        20    916 F.2d 1405 (9th Cir. 1990) ............................................................................... 8
                                        21 Dagnan v. St. John’s Military Sch.,
                                              No. 16-2246-CM, 2016 WL 7386280 (D. Kan. Dec. 21, 2016) ......................... 15
                                        22
                                           Ehleiter v. Grapetree Shores, Inc.,
                                        23    482 F.3d 207 (3d Cir. 2007) .................................................................................. 8
                                        24 Epic Sys. Corp. v. Lewis,
                                              138 S. Ct. 1612 (2018) .............................................................................. 3, 12, 17
                                        25
                                           Hart v. Charter Commc’ns, Inc.,
                                        26    No. SACV170556DOCRAOX, 2019 WL 7940684
                                              (C.D. Cal. Aug. 1, 2019) ....................................................................................... 9
                                        27
                                           Henry Schein, Inc. v. Archer & White Sales, Inc.,
                                        28    139 S. Ct. 524 (2018) ................................................................................ 2, 10, 12
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL                           ii            CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 4 of 28 Page ID #:868



                                         1                                        TABLE OF AUTHORITIES
                                                                                        (Continued)
                                         2                                                                                                           Page(s)
                                         3 Hunter v. First Nat’l Bank of Omaha, NA,
                                             No. 15-CV-808-H-NLS, 2015 WL 12672151
                                         4   (S.D. Cal. July 31, 2015) ..................................................................................... 15
                                         5 In re Toyota Motor Corp. Hybrid Brake Mktg., Sales, Practices &
                                               Prod. Liab. Litig.,
                                         6     828 F. Supp. 2d 1150 (C.D. Cal. 2011) ............................................................... 18
                                         7 Kilgore v. KeyBank, Nat. Ass’n,
                                              718 F.3d 1052 (9th Cir. 2013) ............................................................................. 18
                                         8
                                           Lair v. Bullock,
                                         9    697 F.3d 1200 (9th Cir. 2012) ............................................................................... 9
                                        10 Leiva-Perez v. Holder,
                                              640 F.3d 962 (9th Cir. 2011) ................................................................................. 9
                                        11
                                           Marmet Health Care Ctr. v. Brown,
                                        12    565 U.S. 530 (2012) ............................................................................ 3, 15, 16, 17
F ENWICK & W ES T LLP
                        LAW




                                        13 McCauley v. Halliburton Energy Servs., Inc.,
                                              413 F.3d 1158 (10th Cir. 2005) ............................................................................. 8
                         AT
                        ATTO RNEY S




                                        14
                                           Merkin v. Vonage Am. Inc.,
                                        15    No. 213CV08026CASMRWX, 2014 WL 12701041
                                              (C.D. Cal. Mar. 26, 2014) ...................................................................................... 9
                                        16
                                           Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
                                        17    473 U.S. 614 (1985) ...................................................................................... 13, 15
                                        18 Mortensen v. Bresnan Commc’ns, LLC,
                                             722 F.3d 1151 (9th Cir. 2013) ............................................................................. 16
                                        19
                                           Murphy v. DirecTV, Inc.,
                                        20   No. 2:07-cv-06465-FMC-VBKx, 2008 WL 8608808
                                             (C.D. Cal. July 1, 2008) ....................................................................................... 10
                                        21
                                           Newton v. Am. Debt Servs., Inc.,
                                        22   549 F. App’x 692 (9th Cir. 2013). Instead, the Order ......................................... 18
                                        23 Nken v. Holder,
                                              556 U.S. 418 (2009) ........................................................................................ 9, 18
                                        24
                                           Ontiveros v. Zamora,
                                        25    No. CIV. S-08-567 LKK/DAD, 2013 WL 1785891
                                              (E.D. Cal. Apr. 25, 2013) .................................................................................... 19
                                        26
                                           Ortiz v. Volt Mgmt. Corp,
                                        27    No. 16-cv-07096-YGR, 2017 WL 1957072
                                              (N.D. Cal. May 11, 2017) .................................................................................... 15
                                        28
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL                          iii           CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 5 of 28 Page ID #:869



                                         1                                          TABLE OF AUTHORITIES
                                                                                          (Continued)
                                         2                                                                                                                Page(s)
                                         3 Perez v. DirecTV Grp. Holdings, LLC,
                                              No. 816CV1440JLSDFMX, 2017 WL 8117452
                                         4    (C.D. Cal. Sept. 22, 2017) ..................................................................................... 9
                                         5 Rent-A-Ctr., W., Inc. v. Jackson,
                                              561 U.S. 63 (2010) .................................................................................... 3, 10, 11
                                         6
                                           Rivera v. UHS of Delaware, Inc.,
                                         7    No. EDCV1500863JGBDTBX, 2018 WL 6332278
                                              (C.D. Cal. July 13, 2018) ....................................................................................... 9
                                         8
                                           Sample v. Brookdale Senior Living Cmtys., Inc.,
                                         9    No. C11-5844 RJB, 2012 WL 195175 (W.D. Wash. Jan. 23, 2012) ............ 20, 21
                                        10 Shearson/Am. Express, Inc. v. McMahon,
                                              482 U.S. 220 (1987) .................................................................................. 3, 14, 15
                                        11
                                           Smith v. Legal Helpers Debt Resolution,
                                        12    No. 11-5054RJB, 2012 WL 12863172 (W.D. Wash. Apr. 24, 2012) ................. 19
F ENWICK & W ES T LLP
                        LAW




                                        13 Steiner v. Apple Comput., Inc.,
                                              No. C 07-04486 SBA, 2008 WL 1925197
                         AT
                        ATTO RNEY S




                                        14    (N.D. Cal. Apr. 29, 2008) .................................................................................... 19
                                        15 The Casiano-Bel Air Homeowners Ass’n v. Phila. Indem. Ins.,
                                              No. 2:16-cv-08549-SVW-SK, 2017 WL 3273654
                                        16    (C.D. Cal. Feb. 22, 2017) (Wilson, J.) ................................................................ 13
                                        17 Vartanian v. VW Credit, Inc.,
                                             No. 2:11-CV-10776-SVW-RZ, 2012 WL 12326334
                                        18   (C.D. Cal. Feb. 22, 2012) ...................................................................................... 8
                                        19 Velasquez-Reyes v. Samsung Elecs. Am., Inc.,
                                              No. ED CV 16-1953-DMG (KK), 2018 WL 6074573
                                        20    (C.D. Cal. Mar. 8, 2018) ...................................................................................... 20
                                        21 Ward v. Estate of Goossen,
                                             No. 14-CV-03510-TEH, 2014 WL 7273911
                                        22   (N.D. Cal. Dec. 22, 2014) ................................................................................ 9, 19
                                        23 Zaborowski v. MHN Gov’t Servs., Inc., No. C 12-05109 SI, 2013 WL
                                             1832638
                                        24   (N.D. Cal. May 1, 2013) ...................................................................................... 21
                                        25 STATUTES
                                        26 Federal Arbitration Act, 9 U.S.C. § 1, et seq..................................................... passim
                                        27 18 U.S.C. § 1, et seq. ................................................................................................ 14
                                        28 18 U.S.C. § 1961, et seq. ...................................................................................... 3, 14
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL                            iv              CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 6 of 28 Page ID #:870



                                         1                                           TABLE OF AUTHORITIES
                                                                                           (Continued)
                                         2                                                                                                                    Page(s)
                                         3 Cal. Penal Code § 632 ................................................................................................ 5
                                         4 RULES
                                         5 AAA Consumer Arb. Rule R-14(a) (2014) .............................................................. 11
                                         6 Civil L.R. 7-3 .............................................................................................................. 1
                                         7
                                         8
                                         9
                                        10
                                        11
                                        12
F ENWICK & W ES T LLP
                        LAW




                                        13
                         AT
                        ATTO RNEY S




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL                               v              CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 7 of 28 Page ID #:871



                                         1                       NOTICE OF MOTION AND MOTION
                                         2         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                         3         PLEASE TAKE NOTICE that on May 15, 2020, or as soon thereafter as
                                         4 counsel may be heard, Defendants Amazon.com, Inc. and a2z Development Center,
                                         5 Inc. (“Amazon”) will and hereby do move the Court for an order staying this case
                                         6 pending their appeal as of right, pursuant to the Federal Arbitration Act, 9 U.S.C.
                                         7 § 16(a) (“FAA”), of the Order Granting Motion to Compel Arbitration (Dkt. No.
                                         8 62).
                                         9         Amazon makes this Motion based on this Notice of Motion and Motion, the
                                        10 supporting Memorandum of Points and Authorities, the Declaration of Brian
                                        11 Buckley filed herewith, the accompanying Request for Judicial Notice in Support of
                                        12 Motion to Stay Pending Appeal, all papers and pleadings on file with the Court in
F ENWICK & W ES T LLP
                        LAW




                                        13 this matter, any other matters of which the Court may take judicial notice, and any
                         AT
                        ATTO RNEY S




                                        14 oral argument of counsel. This Motion is made following the conference of counsel
                                        15 pursuant to L.R. 7-3 which took place on April 1, 2020.
                                        16
                                        17 Dated: April 17, 2020                   FENWICK & WEST LLP
                                        18
                                                                                   By: s/ Laurence F. Pulgram
                                        19                                             Laurence F. Pulgram
                                                                                       Tyler G. Newby
                                        20                                             Molly R. Melcher
                                                                                       Armen N. Nercessian
                                        21                                             Attorneys for Defendants
                                        22                                             AMAZON.COM, INC. and
                                                                                       A2Z DEVELOPMENT CENTER, INC.
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                             DEFENDANTS’ NOTICE OF MOTION AND
                                             MOTION TO STAY PENDING APPEAL           1          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 8 of 28 Page ID #:872



                                         1                         INTRODUCTION AND SUMMARY
                                         2         Amazon moves to stay proceedings in this Court pending its appeal of the
                                         3 portion of the Court’s Order denying Defendants’ Motion to Compel Arbitration
                                         4 (Dkt. No. 62) (the “Order”). The Order compelled arbitration of the bulk of
                                         5 Plaintiff’s claims under the California wiretap statute, in instances when either
                                         6 Plaintiff, or another person, intentionally invoked the wake word, “Alexa,” to
                                         7 trigger an interaction with an Alexa-enabled device. Amazon does not appeal those
                                         8 portions of the Order. But the Court denied arbitration as to the Complaint’s
                                         9 allegation that the Alexa device “sometimes” initiated recordings in the absence of
                                        10 an actual wake word. Class Action Complaint (Dkt. No. 1) (“Compl.”) ¶ 14. The
                                        11 Order described this allegation as “surreptitious recording.” Order at 6–7. Amazon
                                        12 has appealed only this portion of the Order and will ask the Ninth Circuit to compel
F ENWICK & W ES T LLP
                        LAW




                                        13 to arbitration that claim as well.
                         AT
                        ATTO RNEY S




                                        14         As explained below, Amazon’s appeal raises serious legal questions and has
                                        15 a substantial prospect of success on the merits, which warrants a stay until the
                                        16 Ninth Circuit can consider Amazon’s right to arbitration. The Order concluded that
                                        17 an arbitration agreement would be “unconscionable as a matter of law” if it
                                        18 “allowed Amazon to compel every possible claim, even criminal acts or those
                                        19 completely unrelated to the contract, into arbitration.” Id. at 6. As a fundamental
                                        20 matter, the Court’s decision to reach the issues of scope and unconscionability,
                                        21 instead of referring them to the arbitrator, raises serious issues. When, as here, the
                                        22 arbitration agreement delegates questions of arbitrability to the arbitrator, the FAA
                                        23 requires the arbitrator, not the Court, to decide these issues. This is true even if the
                                        24 Court thinks that the argument that the arbitration agreement applies to a particular
                                        25 dispute is “wholly groundless.” Henry Schein, Inc. v. Archer & White Sales, Inc.,
                                        26 139 S. Ct. 524, 529 (2018) (enforcing delegation provision; rejecting “wholly
                                        27 groundless” exception). The Order (at 5–6) recognizes that Amazon’s terms
                                        28 effectively delegate issues of arbitrability to the arbitrator. Unless the Court had
                                             DEFENDANTS’ NOTICE OF MOTION AND
                                             MOTION TO STAY PENDING APPEAL             2          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 9 of 28 Page ID #:873



                                         1 concluded that the delegation clause itself were unconscionable, which the Order
                                         2 does not do, questions of arbitrability must be determined by the arbitrator. Rent-A-
                                         3 Ctr., W., Inc. v. Jackson, 561 U.S. 63, 70 (2010).
                                         4         Independently, even if the scope of the agreement were an issue for the Court
                                         5 to determine, the conclusion that arbitration of the “surreptitious” recording claim
                                         6 would be unconscionable conflicts with the federal policy favoring arbitration.
                                         7 Plaintiff’s claims of unlawful voice recording by a voice-activated device fall
                                         8 squarely within the scope of the arbitration agreement, which requires arbitration of
                                         9 “any dispute arising out of or related to Alexa.” The FAA requires the arbitration
                                        10 agreement to be enforced in accordance with its terms. AT&T Mobility, LLC v.
                                        11 Concepcion, 563 U.S. 333, 344 (2010). While unconscionability may be a defense
                                        12 to arbitration, the FAA preempts that defense when “applied in a fashion that
F ENWICK & W ES T LLP




                                        13 disfavors arbitration” (id. at 341), or where the purported unconscionability is the
                        LAW
                         AT
                        ATTO RNEY S




                                        14 very fact that the agreement requires arbitration rather than litigation. Epic Sys.
                                        15 Corp. v. Lewis, 138 S. Ct. 1612, 1623 (2018).
                                        16         Here, the Order’s conclusion that it would be “inequitable” to arbitrate the
                                        17 surreptitious recording claim because it is potentially criminal or “completely
                                        18 unrelated to the [arbitration agreement],” discriminates against arbitration in favor
                                        19 of litigation, which is precisely what the FAA precludes. Order at 6. Holding that
                                        20 arbitration is not an appropriate forum for certain types of civil claims—even
                                        21 though they are squarely within the scope of the arbitration agreement, and even
                                        22 though the mechanisms of the arbitration are not challenged—disfavors arbitration
                                        23 and assumes that litigation is preferable. The Supreme Court has held that the FAA
                                        24 does not permit exceptions to arbitration based on preference for categories of
                                        25 claims, Marmet Health Care Ctr. v. Brown, 565 U.S. 530, 533 (2012), and that
                                        26 claims for civil remedies—even when brought under criminal statutes—must be
                                        27 arbitrated. Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220, 239–240 (1987)
                                        28 (RICO claims subject to arbitration despite alleging criminal acts).
                                             DEFENDANTS’ NOTICE OF MOTION AND
                                             MOTION TO STAY PENDING APPEAL            3          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 10 of 28 Page ID #:874



                                          1         These limits on unconscionability were not addressed in the parties’ earlier
                                          2 briefing. That is because Plaintiff never argued that it would be unconscionable to
                                          3 arbitrate claims involving recordings absent a wake word. Plaintiff only argued, as
                                          4 an afterthought in a final footnote, that the agreement was unconscionable because
                                          5 it was adhesive and unreasonably one-sided. Plaintiff’s Opposition to Defendants’
                                          6 Motion to Compel Arbitration (Dkt. No. 53) (“Opp.”) at 20 n.15. To the contrary,
                                          7 as this Court recognized in referring most of Plaintiff’s claims to arbitration,
                                          8 Amazon’s terms “contain facially valid arbitration clauses.” Order at 3. Under the
                                          9 FAA, those clauses should be enforced in accordance with their terms, which
                                         10 extend equally to allegations of recording with or without a wake word.
                                         11         A stay pending appeal of denial of a motion to compel arbitration is
                                         12 customarily granted; indeed, in most Circuits, a stay is automatic under the FAA,
F ENWICK & W ES T LLP




                                         13 though in the Ninth Circuit a stay is in the trial court’s discretion. See n.1, infra. A
                        LAW
                         AT
                        ATTO RNEY S




                                         14 stay is warranted here by the serious legal issues and balance of equities. A stay
                                         15 will prevent irreparable harm to Amazon from loss of its rights to arbitrate and
                                         16 subjection, instead, to class litigation. Under the Order, the arbitrator already will
                                         17 have to consider Plaintiff’s claims related to intentional use and background
                                         18 recordings. It would be inefficient and risk conflicting results to continue with this
                                         19 remnant of the litigation piecemeal, rather than permitting all issues to proceed in a
                                         20 single arbitration if the Ninth Circuit so directs.
                                         21         Proceeding with this litigation pending appeal is especially unwarranted
                                         22 because recordings absent a wake word are the edge case exception. As discussed
                                         23 below, recordings absent a wake word occur only when an Alexa device mistakenly
                                         24 detects that a wake word was spoken. Recordings intentionally triggered by the
                                         25 wake word, which are already subject to arbitration, represent the vast majority of
                                         26 the recordings at issue. The edge case of false wakes should not proceed through
                                         27 costly and onerous class litigation while the Ninth Circuit determines whether a
                                         28 single arbitration is appropriate.
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL             4         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 11 of 28 Page ID #:875



                                          1                                    BACKGROUND
                                          2         The Complaint alleges that Alexa “devices are voice-activated and are
                                          3 constantly listening in the owner’s home for a ‘wake word’ which is set by default
                                          4 to ‘Alexa.’ If someone says the wake word, the device starts recording the user’s
                                          5 voice and uploads the recording to Amazon’s Alexa Cloud.” Compl. ¶ 13. “The
                                          6 cloud transcribes Alexa’s voice recordings into text and translates the text into an
                                          7 ‘intent’” which generates a response relayed back through the device to the speaker.
                                          8 Id. ¶ 15. “Amazon registered account holders can review, listen to, and delete
                                          9 voice recordings associated with their account using the Voice History feature
                                         10 available in the Alexa app and the Alexa Privacy Hub at
                                         11 www.amazon.com/alexaprivacy.” Id. ¶ 23. Plaintiff’s husband is a registered
                                         12 Alexa account holder. Order at 1.
F ENWICK & W ES T LLP
                        LAW




                                         13         Plaintiff seeks to represent a class of California citizens whose voices were
                         AT
                        ATTO RNEY S




                                         14 recorded by Amazon Alexa Echo devices and who were not registered with
                                         15 Amazon. Compl. ¶ 32. She claims that all her voice recording through her use of
                                         16 Alexa occurs without her consent, in alleged violation of California’s wiretap act,
                                         17 Penal Code Section 632. Id. ¶¶ 47, 49.
                                         18         Amazon filed its Motion to Compel Arbitration (“MTCA”) under the FAA,
                                         19 9 U.S.C. § 4, on October 10, 2019. Dkt. No. 43. On March 25, 2019, the Court
                                         20 issued its Order granting in part and denying in part the MTCA. Dkt. No. 62. The
                                         21 Order consists of three parts.
                                         22         First, the Order found that Plaintiff is equitably estopped from avoiding the
                                         23 arbitration clause in her husband’s Alexa TOUs when she voluntarily uses Alexa by
                                         24 speaking a wake word. See Compl. ¶ 29. The Court therefore compelled
                                         25 arbitration of all claims related to her voluntary use of Alexa-enabled devices.
                                         26 Order at 5.
                                         27         Second, as to Plaintiff’s allegation that she may have been recorded in the
                                         28 background when “someone else in the household activated the Device with a wake
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            5          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 12 of 28 Page ID #:876



                                          1 word” (see Compl. ¶ 30), the Order again ordered arbitration. Order at 6.
                                          2 Addressing whether this claim was within the scope of the arbitration clause in the
                                          3 Alexa TOUs, the Court followed U.S. Supreme Court precedent requiring it to
                                          4 “defer to an arbitrator’s decision on threshold arbitrability when there is ‘clear and
                                          5 unmistakable’ evidence in the contract that the parties intended to allow the
                                          6 arbitrator to decide arbitrability.” Id. at 5 (citing Henry Schein,139 S. Ct. at 530).
                                          7 The Court found that the parties had delegated the issue of arbitrability to the
                                          8 arbitrator in the Alexa TOUs. Order at 5–6. It therefore found “that the Alexa
                                          9 TOU require the arbitrator to determine whether [the background recording claim]
                                         10 is encompassed in the Arbitration Clause.” Id. at 6.
                                         11         Third, the Order denied arbitration with respect to allegations that the Court
                                         12 described as “surreptitious recording.” Although Plaintiff never alleged any
F ENWICK & W ES T LLP




                                         13 “surreptitious recordings,” the Complaint does allege that the Alexa-enabled
                        LAW
                         AT
                        ATTO RNEY S




                                         14 devices “sometimes” initiate recordings in the absence of any person saying a wake
                                         15 word. Id. at 6–7. The Court held that “a contract that allowed Amazon to compel
                                         16 every possible claim, even criminal acts or those completely unrelated to the
                                         17 contract, into arbitration would be unconscionable as a matter of law.” Id. at 6.
                                         18 The Court described this circumstance as “ha[ving] no basis in any agreement with
                                         19 Amazon” because the “Alexa device allegedly picks up conversations without any
                                         20 connection to the intended and advertised use of Alexa.” Id.
                                         21         In fact, the Complaint does not allege that recordings in the absence of a
                                         22 wake word (i.e., false wakes) are unconnected to the intended use of Alexa.
                                         23 Paragraph 14 is the only allegation about recording absent a wake word, and it is
                                         24 notably silent as to why that might occur. It alleges:
                                         25         While Amazon represents that Alexa only records voices and
                                         26         communications once it is activated by its wake word, that is not true.
                                         27         Alexa is constantly listening to voices and conversations and sometimes
                                         28         records these conversations even without prompting by a wake word
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL             6         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 13 of 28 Page ID #:877



                                          1         and the persons in the household have no way of knowing that Alexa is
                                          2         recording them.
                                          3 Compl. ¶ 14. This allegation says nothing about when, or why, recording without a
                                          4 wake word occurs, but the reason is publicized and well-known. The occurrence of
                                          5 false wakes is described in the very website incorporated into the Complaint, of
                                          6 which this Court may and should take judicial notice. See Request for Judicial
                                          7 Notice (“RJN”); Compl. ¶ 23 (citing www.amazon.com/alexaprivacy). Initiation of
                                          8 recording without a wake word occurs if the Alexa service mistakenly detects a
                                          9 wake word (for example, when someone says “Alexis” or “a Lexus” and the Alexa
                                         10 device interprets the word as “Alexa”). Declaration of Brian Buckley in Support of
                                         11 Motion to Stay (“Buckley Decl.”) ¶ 6, Ex. C at 1. Imperfections are inherent in
                                         12 technology, and here they may cause false wakes. But far from being
F ENWICK & W ES T LLP




                                         13 “surreptitious” or outrageous conduct, Amazon has made this clear to users in its
                        LAW
                         AT
                        ATTO RNEY S




                                         14 public explanations on the website Complaint paragraph 23 refers to. The website
                                         15 explains:
                                         16         What’s an accidental wake-up? On some occasions, Alexa may wake
                                         17         up when no one has said the wake word. It’s similar to when a person
                                         18         walking down the street turns their head when they hear what sounds
                                         19         like their name. Alexa may react the same way, misinterpreting audio
                                         20         that sounds like the wake word, but isn’t. For example, you’re talking
                                         21         to a friend and you say, “My neighbor just bought a Lexus convertible.”
                                         22         There is a small chance that Alexa might incorrectly identify that as the
                                         23         wake word. (That’s getting better, by the way. We are constantly
                                         24         improving our wake word detection technology.) To understand why
                                         25         there was an accidental wake-up, you can simply say, “Alexa, why did
                                         26         you do that?” and Alexa will explain why that happened. No surprises.
                                         27 Id. As it does for every recording, the Alexa device also flashes a blue light or
                                         28 provides a tone to alert the user when each recording begins (contrary to the
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            7          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 14 of 28 Page ID #:878



                                          1 Complaint’s conclusory allegation that “persons in the household have no way of
                                          2 knowing that Alexa is recording them”). Id. ¶ 5, Ex. C at 1. And as the Complaint
                                          3 admits (Compl. ¶ 23), users can review, listen to, and delete each recording in the
                                          4 Alexa app. See also Buckley Decl. ¶ 7, Ex. B at 1.
                                          5         Significantly, the Complaint does not allege any recording absent a wake
                                          6 word other than the false wakes that may occur during the ordinary course of
                                          7 operation of the Alexa service due to its misperception that a wake word has been
                                          8 spoken. Nor does it allege any “surreptitious” recording of Plaintiff absent a blue
                                          9 light or tone to alert the user. Nor does it allege that Amazon had any intent to
                                         10 make any recording other than when a wake word has been uttered—an essential
                                         11 element for a CIPA claim. See Vartanian v. VW Credit, Inc., No. 2:11-CV-10776-
                                         12 SVW-RZ, 2012 WL 12326334, at *2 (C.D. Cal. Feb. 22, 2012) (dismissing as
F ENWICK & W ES T LLP




                                         13 insufficient allegations of defendant’s intent to record a confidential communication
                        LAW
                         AT
                        ATTO RNEY S




                                         14 because facts “merely consistent with” liability were insufficient, as were
                                         15 conclusory allegations of intent).
                                         16         On April 17, 2020, Amazon filed its Notice of Appeal. Dkt. No. 72.
                                         17                                  LEGAL STANDARD
                                         18         The FAA provides an appeal de novo as of right from an order denying a
                                         19 motion to compel arbitration. 9 U.S.C. § 16(a)(1)(C); Britton v. Co-op Banking
                                         20 Grp., 916 F.2d 1405, 1409 (9th Cir. 1990). In most circuits, an appeal of a denial
                                         21 of arbitration automatically stays trial court proceedings.1 In the Ninth Circuit,
                                         22 however, a stay is held discretionary (Britton, 916 F.2d at 1412); but it is also
                                         23 routinely granted, especially for putative class actions, as the cases cited below
                                         24
                                         25   1
                                             See Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207, 215 n.6 (3d Cir. 2007);
                                            McCauley v. Halliburton Energy Servs., Inc., 413 F.3d 1158, 1160 (10th Cir. 2005);
                                         26 Blinco v. Green Tree Servicing, LLC, 366 F.3d 1249, 1251 (11th Cir. 2004) (per
                                         27 curiam); Bombardier Corp. v. Nat’l R.R. Passenger Corp., 2002 WL 31818924, at
                                            *1 (D.C. Cir. 2002) (per curiam); Bradford-Scott Data Corp. v. Physician
                                         28 Computer Network, Inc., 128 F.3d 504, 506 (7th Cir. 1997).
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            8          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 15 of 28 Page ID #:879



                                          1 reflect.2 This is because the relevant factors generally favor a stay when an order
                                          2 denying arbitration is being appealed in such cases. This case is no exception.
                                          3         In determining whether to grant a stay pending appeal, a court considers
                                          4 (1) whether the appeal raises serious legal questions or has a fair prospect of
                                          5 success; (2) whether the applicant will be irreparably injured without a stay;
                                          6 (3) whether a stay will substantially injure the other parties; and (4) where the
                                          7 public interest lies. Leiva-Perez v. Holder, 640 F.3d 962, 964–68 (9th Cir. 2011)
                                          8 (expanding upon Nken v. Holder, 556 U.S. 418, 426 (2009)). “In weighing these
                                          9 factors, courts apply a ‘sliding scale,’ whereby the elements of the test are balanced
                                         10 ‘so that a stronger showing of one . . . may offset a weaker showing of another.’”
                                         11 Ward v. Estate of Goossen, No. 14-CV-03510-TEH, 2014 WL 7273911, at *1
                                         12 (N.D. Cal. Dec. 22, 2014) (granting stay pending appeal of order denying motion to
F ENWICK & W ES T LLP
                        LAW




                                         13 compel arbitration) (quoting Leiva-Perez, 640 F.3d at 964).
                         AT
                        ATTO RNEY S




                                         14                                      ARGUMENT
                                         15         I.     AMAZON’S APPEAL RAISES SERIOUS LEGAL QUESTIONS
                                         16                AND IS LIKELY TO SUCCEED ON THE MERITS.
                                         17         Under the first factor, a stay is warranted where the party seeking the stay
                                         18 shows a “minimum quantum of likely success” on appeal—i.e., that its appeal has a
                                         19 “reasonable probability or fair prospect” of success, or raises “substantial” or
                                         20 “serious” legal questions. Leiva-Perez, 640 F.3d at 967–68. Amazon must show
                                         21 only that the “likelihood of success on the merits is better than negligible”—not
                                         22 that “it is more likely than not that [it] will win on the merits.” Lair v. Bullock, 697
                                         23   2
                                                E.g., Hart v. Charter Commc'ns, Inc., No. SACV170556DOCRAOX, 2019 WL
                                         24   7940684, at *6 (C.D. Cal. Aug. 1, 2019) (granting stay pending appeal of order on
                                              MTCA in class action); Rivera v. UHS of Delaware, Inc., No.
                                         25   EDCV1500863JGBDTBX, 2018 WL 6332278, at *5 (C.D. Cal. July 13, 2018)
                                              (same); Perez v. DirecTV Grp. Holdings, LLC, No. 816CV1440JLSDFMX, 2017
                                         26   WL 8117452, at *3 (C.D. Cal. Sept. 22, 2017) (same); Aviles v. Quik Pick Express,
                                         27   LLC, No. CV-15-5214-MWF (AGR), 2016 WL 6902458, at *4 (C.D. Cal. Jan. 25,
                                              2016) (same); Merkin v. Vonage Am. Inc., No. 213CV08026CASMRWX, 2014 WL
                                         28   12701041, at *2 (C.D. Cal. Mar. 26, 2014) (same).
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL             9         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 16 of 28 Page ID #:880



                                          1 F.3d 1200, 1204 (9th Cir. 2012). Amazon does not face the burden of convincing
                                          2 the Court that its Order is likely incorrect; that approach would require “the district
                                          3 court [to say] that it erred in not granting defendant’s original motion to stay the
                                          4 proceedings pending arbitration.” Murphy v. DirecTV, Inc., No. 2:07-cv-06465-
                                          5 FMC-VBKx, 2008 WL 8608808, at *2 (C.D. Cal. July 1, 2008) (granting motion to
                                          6 stay despite having denied motion to compel arbitration). Amazon’s appeal easily
                                          7 satisfies the applicable standard.
                                          8         A.     The FAA Requires Respect for the Arbitration Agreement’s
                                          9                Delegation to the Arbitrator of Issues of Arbitrability, Including
                                         10                Questions of Scope and Unconscionability.
                                         11         The FAA declares a liberal policy favoring enforcement of arbitration
                                         12 clauses, providing that the terms of arbitration agreements “shall be valid,
F ENWICK & W ES T LLP




                                         13 irrevocable, and enforceable” with limited exception. 9 U.S.C. § 2; see also
                        LAW
                         AT
                        ATTO RNEY S




                                         14 Concepcion, 563 U.S. at 339.
                                         15         Under the FAA, parties may agree to have an arbitrator decide “gateway”
                                         16 questions of arbitrability through a “delegation provision.” Rent-A-Ctr., W., Inc.,
                                         17 561 U.S. at 68–69. Questions of arbitrability include whether an agreement covers
                                         18 a particular controversy, and whether an arbitration agreement is enforceable,
                                         19 including whether it is unconscionable. Id. An “agreement to arbitrate a gateway
                                         20 issue is simply an additional, antecedent agreement the party seeking arbitration
                                         21 asks the federal court to enforce, and the FAA operates on this additional arbitration
                                         22 agreement just as it does on any other.” Id. at 70. “Just as a court may not decide a
                                         23 merits question that the parties have delegated to an arbitrator, a court may not
                                         24 decide an arbitrability question that the parties have delegated to an arbitrator.”
                                         25 Henry Schein, 139 S. Ct. at 529–530. When the parties’ contract clearly delegates
                                         26 arbitrability questions to an arbitrator, a court may not decide those issues, even if
                                         27 the court thinks that the claim to arbitration is “wholly groundless.” Id. at 529
                                         28 (addressing and rejecting the “wholly groundless exception” to delegation to an
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            10         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 17 of 28 Page ID #:881



                                          1 arbitrator).
                                          2         In furtherance of its duty to enforce a delegation clause, a court may assess
                                          3 the validity or unconscionability of the delegation provision itself; but the alleged
                                          4 unconscionability of the arbitration agreement on any particular facts is an issue for
                                          5 the arbitrator. See Rent-A-Ctr., W., Inc., 561 U.S. at 72 (“unless [plaintiff]
                                          6 challenged [as unconscionable] the delegation provision specifically, we must treat
                                          7 it as valid under [FAA] § 2, and must enforce it . . . leaving any challenge to the
                                          8 validity of the Agreement as a whole for the arbitrator”). In Brennan v. Opus Bank,
                                          9 796 F.3d 1125, 1130–31 (9th Cir. 2015), the Ninth Circuit held that an arbitration
                                         10 provision incorporating the AAA rules is clear and unmistakable evidence that the
                                         11 parties intended to arbitrate questions of arbitrability, which required the court to
                                         12 send to the arbitrator plaintiff’s argument that all or part of the agreement is
F ENWICK & W ES T LLP
                        LAW




                                         13 unconscionable.
                         AT
                        ATTO RNEY S




                                         14         Here, there is no dispute that the delegation clause is valid, and no argument
                                         15 that the delegation clause is unconscionable (nor did the Court conclude as much).
                                         16 The Court already found that the “contracting parties agreed to arbitrate
                                         17 arbitrability.” Order at 6. It enforced the delegation provision to require the
                                         18 arbitrator to determine whether Plaintiff’s background recording claim was within
                                         19 the scope of the arbitration agreement. Id. The Court noted that the COUs and
                                         20 Alexa TOUs incorporate the AAA rules (Order at 5–6), which in turn provide that
                                         21 “the arbitrator shall have the power to rule on his or her own jurisdiction, including
                                         22 any objections with respect to the existence, scope, or validity of the arbitration
                                         23 agreement or to the arbitrability of any claim or counterclaim.” AAA Consumer
                                         24 Arb. Rule R-14(a) (2014) (emphasis added).
                                         25         Respectfully, when analyzing the “surreptitious recording” issue, the Court
                                         26 erred in disregarding the delegation clause. Having found that the applicable
                                         27 arbitration agreements contain a valid delegation clause, the Court could not decide
                                         28 question of the scope or validity of the arbitration agreement for the “surreptitious”
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            11          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 18 of 28 Page ID #:882



                                          1 recording claim any more than for the background recording claims. See Henry
                                          2 Schein, 139 S. Ct. at 528 (“When the parties’ contract delegates the arbitrability
                                          3 question to an arbitrator, the courts must respect the parties’ decision as embodied
                                          4 in the contract.”) Once this Court found that the applicable arbitration agreement
                                          5 contained a delegation clause, the FAA required the inquiry to end there.
                                          6         The Order noted that “Plaintiff may argue any unconscionability defense to
                                          7 the arbitrator on the claims that have been compelled to arbitration. . . .” Order at 6
                                          8 n.1. That is exactly where Plaintiff must argue any claim of unconscionability,
                                          9 including as to a claim based on “surreptitious” recordings. Before the arbitrator,
                                         10 Amazon can make a thorough showing that false wakes are in no way disconnected
                                         11 from Alexa’s core functionality—they are simply mistaken detection of a wake
                                         12 word. Buckley Decl. ¶ 6, Ex. C at 1.
F ENWICK & W ES T LLP
                        LAW




                                         13         The Ninth Circuit is likely to agree that, pursuant to the FAA and Supreme
                         AT
                        ATTO RNEY S




                                         14 Court precedent, this Court had no power to determine whether or not the
                                         15 “surreptitious” recording claim was arbitrable. That is the role of the arbitrator.
                                         16         B.     Even if Arbitrability Were an Issue for This Court to Decide, the
                                         17                FAA Requires Enforcement of the Arbitration Agreement as to
                                         18                Plaintiff’s Claims Based on the Absence of a Wake Word.
                                         19         Even assuming that the Court were permitted to decide issues of arbitrability
                                         20 in this case, the Order’s conclusion—that arbitration of Plaintiffs’ voice recording
                                         21 claims were unrelated to the arbitration agreement and unconscionable—raises
                                         22 serious questions. By enacting the FAA, Congress directed courts to abandon their
                                         23 historic hostility towards arbitration and instead treat arbitration agreements as
                                         24 “valid, irrevocable, and enforceable.” Epic Sys., 138 S. Ct. at 1621 (quoting Moses
                                         25 H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)); 9 U.S.C.
                                         26 § 2. The Supreme Court has described the FAA as reflecting a “liberal federal
                                         27 policy favoring arbitration.” Concepcion, 563 U.S. at 339. Even in the absence of
                                         28 a delegation provision, a court’s role is “limited to determining (1) whether a valid
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            12         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 19 of 28 Page ID #:883



                                          1 agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses
                                          2 the dispute at issue.” The Casiano-Bel Air Homeowners Ass’n v. Phila. Indem. Ins.,
                                          3 No. 2:16-cv-08549-SVW-SK, 2017 WL 3273654, at *3 (C.D. Cal. Feb. 22, 2017)
                                          4 (Wilson, J.) (quoting Chron Corp. v. Orth Diagnostic Sys., Inc., 207 F.3 1126, 1130
                                          5 (9th Cir. 2000)). The Order’s constriction of contractual arbitration rights violates
                                          6 the FAA’s mandate to respect and enforce them.
                                          7               1.     The FAA Requires Arbitration of All Claims Within the
                                          8                      Scope of the Agreement.
                                          9         “Any inquiry into the scope of an arbitration clause begins with a
                                         10 presumption in favor of arbitrability.” The Casiano-Bel Air Homeowners Ass’n,
                                         11 2017 WL 3273654 at *4. The Order suggests that the claim for recording absent a
                                         12 wake word cannot be arbitrated because it is “completely unrelated to the contract”
F ENWICK & W ES T LLP




                                         13 and “outside the bounds of both the Alexa TOU and Amazon COU.” Order at 6.
                        LAW
                         AT
                        ATTO RNEY S




                                         14 To the extent the Order infers that the “surreptitious” recording claims are outside
                                         15 the scope of the arbitration clause, this is incorrect. The Alexa Terms provide that
                                         16 “Any dispute or claim arising from or relating to . . . Alexa is subject to the
                                         17 binding arbitration . . . and all other terms in the Amazon.com Conditions of
                                         18 Use.” See Declaration of Brian Buckley in Support of Defendants’ Motion to
                                         19 Compel Arbitration and to Dismiss Plaintiff’s Claims (Dkt. No. 44) (“Buckley
                                         20 Decl. ISO MTCA”) ¶ 11 (emphasis in original). A dispute over Alexa’s alleged
                                         21 recording in the absence of a wake word is indisputably a claim “arising from or
                                         22 relating to Alexa,” and therefore squarely within the scope of the agreement. See,
                                         23 e.g., Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 624
                                         24 n.13, 625–26 (1985) (holding that claims fall within the scope of broadly defined
                                         25 arbitration provisions if they merely “touch” the matters covered).
                                         26         Moreover, Plaintiff’s claim that Alexa’s voice-activated service has
                                         27 unlawfully recorded voices is not unrelated to the contract governing the Alexa
                                         28 service. An agreement to the Alexa Terms, including the agreement to arbitrate,
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL           13         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 20 of 28 Page ID #:884



                                          1 was a precondition to obtain access to the Alexa service. Buckley Decl. ISO
                                          2 MTCA ¶ 11. That the Alexa service may sometimes initiate recordings based on
                                          3 mistaken detection of a wake word is not nefarious and is certainly not a secret.
                                          4 False wakes are an unavoidable byproduct of voice-activated technology and are
                                          5 mitigated by a tone or blue flashing light indicating that a recording occurred and
                                          6 the user’s ability to review that recording and delete it. Buckley Decl. ¶¶ 5–7, Ex.
                                          7 B at 1, Ex. C at 1–2. Plaintiff’s challenge to that inherent functionality of the Alexa
                                          8 device is directly related to, and falls squarely within, an agreement to arbitrate
                                          9 disputes relating to the Alexa device. For this reason, the Order’s suggestion that
                                         10 claims based on false wakes are outside the scope of arbitration raises a serious
                                         11 legal issue justifying a stay pending appeal.
                                         12                2.    The FAA Does Not Permit Constriction of the Arbitration
F ENWICK & W ES T LLP
                        LAW




                                         13                      Clause to Exclude Particular Conduct, Including Potentially
                         AT
                        ATTO RNEY S




                                         14                      Criminal Conduct, from Arbitration.
                                         15         The Court’s conclusion that the potentially criminal nature of a CIPA
                                         16 violation defeats arbitrability also creates a serious legal question. See Order at 6.
                                         17 The Order held that alleged instances where “the Alexa device [] picks up
                                         18 conversations without any connection to the intended and advertised use of Alexa
                                         19 … raises a free-standing, potentially criminal, CIPA violation” and that the claim is
                                         20 outside of arbitration because it may allegedly be “criminal in nature.” Id.
                                         21         To the contrary, Supreme Court precedent establishes that civil claims arising
                                         22 from criminal statutes cannot be excluded from arbitration, absent express
                                         23 Congressional intent to exclude them. In Shearson/Am.Ex., the Supreme Court
                                         24 found the “overlap” between civil and criminal provisions of RICO did not
                                         25 preclude arbitration of civil actions brought under RICO, reasoning that “nothing in
                                         26 RICO’s text . . . even arguably evinces congressional intent to exclude civil RICO
                                         27 claims . . . from the Arbitration Act’s dictates.” 482 U.S. at 238. “The Arbitration
                                         28 Act, standing alone, therefore mandates enforcement of agreements to arbitrate
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            14         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 21 of 28 Page ID #:885



                                          1 statutory claims” that may only “be overridden by a contrary congressional
                                          2 command.” Id. at 226. Courts regularly compel arbitration in the context of
                                          3 statutes that impose both civil and criminal liability. See, e.g., Mitsubishi, 473 U.S.
                                          4 at 628–29 (holding antitrust claims under the Sherman Act are subject to arbitration
                                          5 agreement); Bridgetown Trucking, Inc. v. Acatech Sols., Inc., 197 F. Supp. 3d 1248,
                                          6 1258–60 (D. Or. 2016) (compelling federal Computer Fraud and Abuse Act claims
                                          7 to arbitration).
                                          8         Similarly, civil claims alleging criminality under state law must be arbitrated
                                          9 and cannot be categorically excluded from arbitration. See, e.g., Hunter v. First
                                         10 Nat’l Bank of Omaha, NA, No. 15-CV-808-H-NLS, 2015 WL 12672151, at *5
                                         11 (S.D. Cal. July 31, 2015) (granting motion to compel arbitration of CIPA claims);
                                         12 Ortiz v. Volt Mgmt. Corp, No. 16-cv-07096-YGR, 2017 WL 1957072, at *4 n.5
F ENWICK & W ES T LLP
                        LAW




                                         13 (N.D. Cal. May 11, 2017) (sending to arbitration claim regarding assertedly
                         AT
                        ATTO RNEY S




                                         14 criminal violations of California’s wage and labor laws: “Plaintiff does not, and
                                         15 cannot, levy criminal charges against Volt. If Volt’s actions here rise to the level
                                         16 of criminal activity, the arbitration provisions would not shield Volt from
                                         17 prosecution by the appropriate state or federal authorities.”); Dagnan v. St. John’s
                                         18 Military Sch., No. 16-2246-CM, 2016 WL 7386280, at *8 (D. Kan. Dec. 21, 2016)
                                         19 (compelling child sexual assault case to arbitration).
                                         20         More generally, the FAA does not allow categorical limitations on arbitration
                                         21 based on the perception that it would be an inferior remedy for a particular wrong,
                                         22 criminal or not. See Marmet Health Care Center, 565 U.S. at 532–533 (“The
                                         23 [FAA’s] text includes no exception for personal-injury or wrongful-death claims. It
                                         24 ‘requires courts to enforce the bargain of the parties to arbitrate.’ It ‘reflects an
                                         25 emphatic federal policy in favor of arbitral dispute resolution.’”) (citations omitted).
                                         26 In Marmet Health Care Center, the Supreme Court held that “West Virginia’s
                                         27 prohibition against predispute agreements to arbitrate personal-injury or wrongful-
                                         28 death claims against nursing homes is a categorical rule prohibiting arbitration of a
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL             15         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 22 of 28 Page ID #:886



                                          1 particular type of claim, and that rule is contrary to the terms and coverage of the
                                          2 FAA.” Id. at 533. Similarly, the conclusion that arbitration is an inappropriate
                                          3 forum for claims under CIPA, even potentially criminal ones, discriminates against
                                          4 arbitration, in violation of the FAA and Supreme Court precedent. See id.
                                          5                3.     The FAA Does Not Permit a Finding of Unconscionability
                                          6                       That Disfavors Arbitration of Claims Included Within the
                                          7                       Scope of an Arbitration Clause.
                                          8         Finally, the Order’s holding that it would be “unconscionable” to require
                                          9 Plaintiff to arbitrate claims based on allegedly “criminal acts or those completely
                                         10 unrelated to the contract” (Order at 6) not only decides the unconscionability issue
                                         11 that the arbitrator must decide (supra Part I.A), but also runs afoul of the FAA’s
                                         12 prohibition on disfavoring arbitration.
F ENWICK & W ES T LLP
                        LAW




                                         13         Based on the federal policy favoring arbitration, Concepcion set limits on
                         AT
                        ATTO RNEY S




                                         14 state-law unconscionability doctrines. Section 2 of the FAA
                                         15         permits arbitration agreements to be declared unenforceable “upon such
                                         16         grounds as exist at law or in equity for the revocation of any contract.”
                                         17         This saving clause permits agreements to arbitrate to be invalidated by
                                         18         “generally applicable contract defenses, such as fraud, duress, or
                                         19         unconscionability,” but not by defenses that apply only to arbitration
                                         20         or that derive their meaning from the fact that an agreement to
                                         21         arbitrate is at issue.
                                         22 Concepcion, 563 U.S. at 339 (emphasis added) (citations omitted). The FAA
                                         23 preempts the unconscionability doctrine if “applied in a fashion that disfavors
                                         24 arbitration.” Id. at 341 (invalidating “neutral” prohibition on class action waivers
                                         25 as imposing an obstacle to arbitration). As the Ninth Circuit has stated, “we
                                         26 take Concepcion to mean what its plain language says: Any general state-law
                                         27 contract defense, based in unconscionability or otherwise, that has a
                                         28 disproportionate effect on arbitration is displaced by the FAA.” Mortensen v.
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL           16          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 23 of 28 Page ID #:887



                                          1 Bresnan Commc’ns, LLC, 722 F.3d 1151, 1159 (9th Cir. 2013) (interpreting
                                          2 Concepcion to be “broader than a restriction on the use of unconscionability to end-
                                          3 run FAA preemption”).
                                          4         The Order’s finding that certain categories of claims “cannot equitably be
                                          5 compelled into arbitration” (Order at 6), despite being within the scope of an
                                          6 agreement to arbitrate, cannot be squared with the FAA. The FAA preempts the
                                          7 Order’s finding of unconscionability, as it rests on the premise that arbitration
                                          8 provides Plaintiff an inferior or insufficient remedy. The Order focused on
                                          9 arbitration, not the contract as a whole, in concluding that “allowing Amazon to
                                         10 compel every possible claim . . . into arbitration would be unconscionable as a
                                         11 matter of law.” Order at 6. This runs afoul of Concepcion because it “appl[ies]
                                         12 only to arbitration” and “derive[s] meaning from the fact that an agreement to
F ENWICK & W ES T LLP




                                         13 arbitrate is at issue.” Indeed, “an argument that a contract is unenforceable just
                        LAW
                         AT
                        ATTO RNEY S




                                         14 because it requires bilateral arbitration . . . is one that impermissibly disfavors
                                         15 arbitration whether it sounds in illegality or unconscionability.” Epic Sys., 138 S.
                                         16 Ct. at 1622 (FAA preempted plaintiffs’ claim that agreements were unenforceable
                                         17 “precisely because they require individualized arbitration proceedings instead of
                                         18 class or collective ones”). Likewise, the Order errs in holding that the arbitration
                                         19 agreement is unenforceable as to “surreptitious” recording precisely because it
                                         20 requires arbitration rather than litigation.
                                         21         Marmet Health Care Center’s treatment of unconscionability is also
                                         22 instructive. There, after striking down West Virginia’s statute banning arbitration
                                         23 of wrongful death claims against nursing homes, the Supreme Court also vacated
                                         24 and remanded a finding that the arbitration contracts were unconscionable. 565
                                         25 U.S. at 533–34. It held that, under the FAA, a finding of unconscionability under
                                         26 state law cannot be founded on, or even “influenced by” a categorical rule that
                                         27 arbitration of certain claims is against public policy. Id. Likewise here, a finding
                                         28 of unconscionability may not be influenced by the Court’s reluctance to arbitrate
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            17         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 24 of 28 Page ID #:888



                                          1 “freestanding, potentially criminal” CIPA claims. Just like a legislature, “a court
                                          2 may not ‘rely on the uniqueness of an agreement to arbitrate as a basis for a state-
                                          3 law holding that enforcement would be unconscionable, for this would enable the
                                          4 court to effect what . . . the state legislature cannot.’” Concepcion, 563 U.S. at 341
                                          5 (citation omitted).
                                          6         Post-Concepcion, courts may still hold arbitration clauses to be substantively
                                          7 unconscionable where they call for unilateral, overly expensive, or unfair
                                          8 mechanisms in arbitration. See, e.g., Newton v. Am. Debt Servs., Inc., 549 F. App’x
                                          9 692, 694 (9th Cir. 2013). Instead, the Order relies on no such claim of an unfair
                                         10 mechanism here.3 It relies on the proposition that any arbitration of certain claims
                                         11 would be inequitable, a proposition that disfavors arbitration and cannot stand
                                         12 under the FAA.
F ENWICK & W ES T LLP




                                                    Accordingly, Amazon’s appeal will present serious legal issues warranting a
                        LAW




                                         13
                         AT
                        ATTO RNEY S




                                         14 stay pending appeal.
                                         15 II.     DENIAL OF A STAY PENDING APPEAL WOULD CAUSE AMAZON
                                         16         IRREPARABLE HARM.
                                         17         Along with the first factor, irreparable harm is the “most critical” in
                                         18 considering a stay request. Nken, 556 U.S. at 434. The overwhelming majority of
                                         19 courts in this Circuit, in reviewing appeal of their own orders, agree that the “costs
                                         20 of litigation, in the face of a denied motion to compel arbitration, will generally
                                         21
                                         22   3
                                                The two cases cited in the Order (at 6) did not find arbitration agreements
                                         23   unconscionable, nor did those cases suggest that unconscionability can arise from
                                              anything other than the unfairness of a particular arbitration process. See Kilgore v.
                                         24   KeyBank, Nat. Ass’n, 718 F.3d 1052, 1059 (9th Cir. 2013) (compelling arbitration;
                                              analyzing fairness of arbitration mechanism including cost and lack of class
                                         25   procedure, and finding neither procedural nor substantive unconscionability under
                                              California law); In re Toyota Motor Corp. Hybrid Brake Mktg., Sales, Practices &
                                         26   Prod. Liab. Litig., 828 F. Supp. 2d 1150, 1165 fn.9 (C.D. Cal. 2011) (not reaching
                                         27   the unconscionability issue). Here, there is nothing unfair about the arbitration
                                              process itself—it is the standard AAA process, indeed the same one that will apply
                                         28   to most of Plaintiff’s claims per the Order.
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            18          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 25 of 28 Page ID #:889



                                          1 constitute irreparable harm.” Steiner v. Apple Comput., Inc., No. C 07-04486 SBA,
                                          2 2008 WL 1925197, at *5 (N.D. Cal. Apr. 29, 2008) (finding “strong showing” of
                                          3 irreparable harm). If Amazon were “forced to incur the expense of litigation before
                                          4 [its] appeal is heard, the appeal will be moot, and [its] right to appeal would be
                                          5 meaningless.” See Ward, 2014 WL 7273911, at *3 (collecting cases) (internal
                                          6 quotation omitted).
                                          7         As the Ninth Circuit has explained, “where an order grants a stay of
                                          8 arbitration, one party is deprived of the inexpensive and expeditious means by
                                          9 which the parties had agreed to resolve their disputes. If that party must undergo
                                         10 the expense and delay of a trial before being able to appeal, the advantages of
                                         11 arbitration—speed and economy—are lost forever.” Alascom, Inc. v. ITT N. Elec.
                                         12 Co., 727 F.2d 1419, 1422 (9th Cir. 1984); see also Ontiveros v. Zamora, No. CIV.
F ENWICK & W ES T LLP




                                         13 S-08-567 LKK/DAD, 2013 WL 1785891, at *5 (E.D. Cal. Apr. 25, 2013) (“for
                        LAW
                         AT
                        ATTO RNEY S




                                         14 defendant to be forced to proceed to trial, only to afterwards be allowed to arbitrate
                                         15 the dispute, would constitute a hollow victory indeed”); Steiner, 2008 WL 1925197,
                                         16 at *4–5 (holding appellant made a “strong showing” of irreparable harm where
                                         17 appellant would suffer litigation costs pending appeal of a motion to compel
                                         18 arbitration).
                                         19         In view of the arbitration agreement’s prohibition on class proceedings, the
                                         20 irreparable harm to Amazon is particularly manifest for this putative class action.
                                         21 Indeed, the deadline for Plaintiff to file her motion for class certification is July 7.
                                         22 See Order at 7; Dkt. No. 65. “Were this matter to proceed, in addition to the
                                         23 standard costs and burden associated with consumer litigation,” Amazon would
                                         24 have to undertake immediate, potentially dispositive motion practice, class
                                         25 discovery, and class certification briefing, “possibly leading to another interlocutory
                                         26 appeal, or alternatively, to expensive and burdensome notification and certification
                                         27 procedures.” See Steiner, 2008 WL 1925197, at *5; see also Smith v. Legal
                                         28 Helpers Debt Resolution, No. 11-5054RJB, 2012 WL 12863172, at *2 (W.D.
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL             19          CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 26 of 28 Page ID #:890



                                          1 Wash. Apr. 24, 2012) (irreparable harm “strongly” favored stay given “expense of a
                                          2 possible class action”).
                                          3         The irreparable harm factor plainly favors granting a stay pending Amazon’s
                                          4 appeal.
                                          5 III.    THERE IS NO GENUINE HARM TO PLAINTIFFS FROM A STAY.
                                          6         While the irreparable harm to Amazon of denying a stay pending appeal is
                                          7 manifest, Plaintiff would suffer no comparable harm if the Court were to stay
                                          8 proceedings pending appeal. Velasquez-Reyes v. Samsung Elecs. Am., Inc., No. ED
                                          9 CV 16-1953-DMG (KK), 2018 WL 6074573, at *3 (C.D. Cal. Mar. 8, 2018) (“On
                                         10 balance, the irreparable injury to Defendant should litigation proceed is far greater
                                         11 than the risk of harm to Plaintiff … from the stay of proceedings.”). To the
                                         12 contrary, a stay would maximize efficiency and economy for all parties: if Amazon
F ENWICK & W ES T LLP
                        LAW




                                         13 prevails on appeal, any costs incurred in the interim would be wasted; if not, there
                         AT
                        ATTO RNEY S




                                         14 would be little, if any, harm to Plaintiff, and any purported injury could be
                                         15 recompensed. “[A]ny monetary harm deriving from stay is redressable should
                                         16 plaintiff prevail on the merits.” Id. (citing Murphy, 2008 WL 8608808, at *3);
                                         17 Sample v. Brookdale Senior Living Cmtys., Inc., No. C11-5844 RJB, 2012 WL
                                         18 195175, at *2 (W.D. Wash. Jan. 23, 2012) (granting stay pending appeal of an order
                                         19 denying arbitration and finding “damages caused by the delay of the appeal can be
                                         20 recovered through prejudgment interest, as permitted by applicable law.”).
                                         21         There is no cognizable harm to Plaintiff in granting a stay pending appeal,
                                         22 and thus the third stay factor strongly favors Amazon.
                                         23 IV.     THE PUBLIC INTEREST FAVORS A STAY.
                                         24         The public interest also supports a stay here. Both the FAA and the policies
                                         25 “underlying arbitration law stress the importance of judicial efficiency and
                                         26 economy.” See, e.g., Sample, 2012 WL 195175, at *2. Courts repeatedly have held
                                         27 that “issuing a stay avoids wasting judicial resources and is in keeping with the
                                         28 federal policy favoring arbitration.” Benson v. Double Down Interactive, LLC, No.
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL           20         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 27 of 28 Page ID #:891



                                          1 2:18-cv-00525, 2019 WL 972482, at *4 (W.D. Wash. Feb. 28, 2019) (collecting
                                          2 cases); cf. A.G. Edwards & Sons, Inc. v. McCollough, 967 F.2d 1401, 1402, 1404
                                          3 n.2 (9th Cir. 1992) (noting “the extremely limited scope of judicial review” of
                                          4 arbitration awards in light of “strong federal policy encouraging arbitration,” and
                                          5 reversing district court’s order vacating an arbitration award). By contrast, “judicial
                                          6 resources will be wasted if this case proceeds all the way to trial, only for the Court
                                          7 to later discover that the case should have proceeded through arbitration.”
                                          8 Zaborowski v. MHN Gov’t Servs., Inc., No. C 12-05109 SI, 2013 WL 1832638, at
                                          9 *3 (N.D. Cal. May 1, 2013).
                                         10         Moreover, “continuing to litigate in this Court during the pendency of the
                                         11 appeal would undermine both policies [of encouraging arbitration and preserving
                                         12 judicial resources] because of the risk of redundant or inconsistent actions.”
F ENWICK & W ES T LLP
                        LAW




                                         13 Sample, 2012 WL 195175, at *2. Any rulings entered—including on class
                         AT
                        ATTO RNEY S




                                         14 certification—and any class-based discovery conducted while the appeal is pending
                                         15 may well be rendered moot if Amazon succeeds on appeal.
                                         16         Proceeding with litigation is especially unwarranted because any claims of
                                         17 recording absent a wake word present the edge case exception. Recording triggered
                                         18 by an actual wake word, which are already subject to arbitration, represent the vast
                                         19 bulk of the recordings at issue.
                                         20         It would also be inefficient to have an arbitrator proceed now with the issues
                                         21 requiring arbitration, only later to have the Ninth Circuit remand the remaining
                                         22 issue to also be adjudicated. And it would risk conflicting results to continue with
                                         23 this litigation piecemeal—where an arbitrator and this Court could come to
                                         24 conflicting conclusions over the application of CIPA to Alexa, Amazon’s alleged
                                         25 intent to record in unauthorized ways, Plaintiff’s consent, or even which state law
                                         26 applies—rather than permitting all issues to proceed in coordination in arbitration.
                                         27 This risk alone warrants a stay.
                                         28
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL            21         CASE NO. 5:19-CV-01311-SVW-KK
                                      Case 5:19-cv-01311-SVW-KK Document 73 Filed 04/17/20 Page 28 of 28 Page ID #:892



                                          1                                      CONCLUSION
                                          2         For the preceding reasons, the Court should grant Amazon’s motion to stay
                                          3 pending the Ninth Circuit’s resolution of the appeal of the Court’s Order Granting
                                          4 Motion to Compel Arbitration.
                                          5
                                          6 Dated: April 17, 2020                  FENWICK & WEST LLP
                                          7
                                                                                   By: s/ Laurence F. Pulgram
                                          8                                            Laurence F. Pulgram
                                                                                       Tyler G. Newby
                                          9                                            Molly R. Melcher
                                                                                       Armen N. Nercessian
                                         10                                            Attorneys for Defendants
                                         11                                            AMAZON.COM, INC. and
                                                                                       A2Z DEVELOPMENT CENTER, INC.
                                         12
F ENWICK & W ES T LLP
                        LAW




                                         13
                         AT
                        ATTO RNEY S




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                              DEFENDANTS’ NOTICE OF MOTION AND
                                              MOTION TO STAY PENDING APPEAL          22         CASE NO. 5:19-CV-01311-SVW-KK
